768 So. 2d 512 (2000)
Kelsey HUGHES, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-1494.
District Court of Appeal of Florida, Second District.
September 1, 2000.
PER CURIAM.
Kelsey Hughes appeals the trial court's order summarily denying his motion for return of property as untimely pursuant to section 705.105, Florida Statues (1999). We reverse and remand for reconsideration of the motion. See McKinnon v. State, 752 So. 2d 134 (Fla. 2d DCA 2000).
Nothing in this court's record indicates that Hughes' property was seized pursuant to section 705.105. As this court stated in McKinnon, "[u]nless the court determines that the property was seized or held as evidence by the law enforcement agency involved or that it was seized pursuant to an investigation and was in the custody of *513 the court clerk, it must order its immediate return." Id. at 135. Consequently, the trial court must either attach documents to its order demonstrating that Hughes is not entitled to relief or conduct an evidentiary hearing.
Reversed and remanded.
BLUE, A.C.J., and FULMER and SALCINES, JJ., Concur.